Citation Nr: 1027923	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-24 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Iowa 
City, Iowa


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
incurred as a result of emergency room treatment at McDonough 
District Hospital on January 7, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

The Veteran served on active duty from May 1971 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a determination dated in April 2006 by the Department 
of Veterans Affairs Medical Center (VAMC) in Iowa City, Iowa.  

The Veteran seeks reimbursement of private health care costs 
incurred at McDonough District Hospital on January 7, 2006.  The 
Veteran contends that he sought treatment at that hospital 
because his back pain became so severe that he could not stand or 
walk.  He contends that he could not have withstood the pain to 
ride the two hours it would have taken to get to the VAMC.  After 
review of the available record, the Board is of the opinion that 
further development is required before the Board decides this 
claim.  

As the VAMC has pointed out, the Veteran is not currently service 
connected for any disability.  Consequently, entitlement to 
payment or reimbursement for treatment may be considered under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  The provisions 
of the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);  
[the underlined words above-"or in part"-have been 
deleted from the statute.  38 U.S.C.A. § 1725 (West 
Supp. 2010).]

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).  

38 C.F.R. § 17.1002.   

The statement of the case (SOC), issued in August 2006, indicates 
that the VAMC denied the claim on the basis that VA treatment was 
feasibly available.  However, the determinations appealed by the 
Veteran appear to also indicate that the care received was not a 
"medical emergency" and the treatment provided on January 7, 
2006, was not provided in a hospital emergency department or a 
similar facility held out as providing emergency care to the 
public.  In order to ascertain the basis(es) for the denial and 
to obtain more definitive information regarding the Veteran's 
circumstances on January 7, 2006, further evidentiary development 
is required.  

Additionally, the file contains VA treatment records dated in 
January 2006 regarding the Veteran's back condition.  These 
documents were received by VA in September 2006 and have not been 
addressed in a statement of the case.  They appear to be relevant 
to the question of whether a prudent layperson would have 
expected that delay would have caused serious impairment or 
dysfunction.  These records must therefore be reviewed by the 
agency of original jurisdiction (AOJ) in the first instance.  See 
38 C.F.R. §§ 19.31, 19.37 (2009).  

The Board notes that the Veteran was provided with notification 
letters pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) in May and June 2006.  After review of those letters, 
however, the Board finds the letters to be inadequate.  They 
failed to address the evidence necessary to substantiate a claim 
for unauthorized medical expenses pursuant to § 1725.  The Board 
finds that on remand, the Veteran should be issued appropriate 
VCAA notice for a medical expenses reimbursement claim pursuant 
to the amended version of 38 U.S.C.A. § 1725 and be given a 
reasonable period of time to respond prior to readjudication of 
the claim.  

Finally, the record forwarded to the Board includes Emergency 
Department Physician Records for January 7, 2006, one reflecting 
treatment at 10:09 AM and the other reflecting treatment at 1:04 
PM.  The VAMC took adjudicatory action based on expenses incurred 
as a result of these two emergency room visits on January 7, 
2006.  However, an automated VA Form 119, Report of Contact, 
signed and dated on June 15, 2006, also appears to represent an 
adjudication of a claim for reimbursement for expenses that 
occurred on January 8 and January 9, 2006, in the amount of 
$2620.25.  A VA Form 9 later submitted by the Veteran (August 
2006) indicates his disagreement with this adjudication.  The 
August 2, 2006, statement of the case addresses only the 
reimbursement or payment of unauthorized expenses incurred on 
January 7, 2006.  Consequently, a statement of the case that 
addresses the January 8 and January 9 treatment should be issued.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The case is REMANDED to the AOJ for the following actions:

1.  The AOJ must send the Veteran a VCAA 
letter that is consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (1).  
The letter must: (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim under 38 U.S.C.A. § 1725 (West 
Supp. 2010); (b) inform the claimant about 
the information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and evidence 
the claimant is expected to provide.  

2.  The claims folder and the combined 
health folder should be forwarded to a VA 
physician to address the following 
questions: 

a.  Whether the treatment received on 
January 7, 2006 was for a medical 
emergency as reasonably viewed by a 
prudent lay person?  In this regard, 
would a layperson possessing average 
knowledge of health and medicine expect 
that the absence of immediate medical 
attention would have resulted in 
placing the health of the Veteran in 
serious jeopardy, serious impairment to 
bodily functions, or serious 
dysfunction of any bodily organ or 
part, such as the low back?

b.  If it is determined that the 
Veteran was treated for a medical 
emergency, the physician should state 
whether a VA facility was feasibly 
available.  In addressing this 
question, the physician should note 
whether the urgency of the Veteran's 
medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment or the 
nature of the treatment made it 
necessary or advisable to use the 
private facility.  The physician should 
also address whether VA had the ability 
to provide emergency treatment required 
by the Veteran.  A complete rationale 
for all opinions expressed should be 
given.  

3.  The AOJ should include in the claims 
file evidence reflecting the nature of 
services offered by McDonough District 
Hospital, i.e., whether this hospital 
provides emergency services to the public.  
Upon completion of any additional 
development deemed appropriate, the AOJ 
should readjudicate the claim.  
Consideration should include the records 
received in September 2006 and included in 
the claims file.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations pertinent to the issue 
currently on appeal, including reference to 
38 U.S.C.A. § 1725 (West Supp. 2010).  An 
appropriate period of time should be 
allowed for response.

4.  A statement of the case should be 
issued with respect to a claim for 
reimbursement or payment of medical 
expenses incurred on January 8 and January 
9, 2006.  If, and only if, the Veteran 
files a timely substantive appeal, this 
issue should be returned to the Board.

After the above actions have been accomplished, the case should 
be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this remand, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required of 
the Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

